Name: Commission Regulation (EC) NoÃ 1322/2007 of 12 November 2007 implementing Regulation (EC) NoÃ 458/2007 of the European Parliament and of the Council of the European system of integrated social protection statistics (ESSPROS) as regards the appropriate formats for transmission, results to be transmitted and criteria for measuring quality for the ESSPROS core system and the module on pension beneficiaries
 Type: Regulation
 Subject Matter: economic analysis;  social protection;  social affairs;  communications
 Date Published: nan

 13.11.2007 EN Official Journal of the European Union L 294/5 COMMISSION REGULATION (EC) No 1322/2007 of 12 November 2007 implementing Regulation (EC) No 458/2007 of the European Parliament and of the Council of the European system of integrated social protection statistics (ESSPROS) as regards the appropriate formats for transmission, results to be transmitted and criteria for measuring quality for the ESSPROS core system and the module on pension beneficiaries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 458/2007 of the European Parliament and of the Council of the European system of integrated social protection statistics (ESSPROS) of 25 April 2007 (1), and in particular Article 7(1) and 7(2) thereof, Whereas: (1) Regulation (EC) No 458/2007 established a methodological framework to be used for compiling Statistics on a comparable basis for the benefits of the Community and time limits for the transmission and dissemination of statistics compiled in accordance with ESSPROS. (2) Pursuant to Article 7(2) of Regulation (EC) No 458/2007, implementing measures relating to the formats for the transmission of data, the results to be transmitted and the criteria for measuring quality for the ESSPROS core system and the module on pension beneficiaries should be adopted. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The implementing measures required by Article 7(2) of Regulation (EC) No 458/2007 as regards the ESSPROS core system (for quantitative data and for qualitative information by scheme and detailed benefits) and as regards to the module on pension beneficiaries shall be as laid down in Annexes I and II. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 113, 30.4.2007, p. 3. ANNEX I APPROPRIATE FORMATS FOR TRANSMISSION AND RESULTS TO BE TRANSMITTED 1. APPROPRIATE FORMATS FOR TRANSMISSION AND RESULTS TO BE TRANSMITTED FOR THE ESSPROS CORE SYSTEM 1.1. List of schemes The following information must be provided, using a standard table: (1) a serial number to identify each scheme; (2) the name of each scheme; (3) an abbreviation of the name (optional); (4) the classification of the schemes based on the five criteria set in the ESSPROS Manual produced by the European Commission in cooperation with Member States. 1.2. Quantitative data The ESSPROS questionnaire on quantitative data covers receipts, expenditure and detailed benefits. 1.2.1. Organisation of data Data must refer to one of the calendar years for which information is to be transmitted (in accordance with Annex I of Regulation (EC) No 458/2007 on the European system of integrated social protection statistics (ESSPROS)). The standard table for yearly data is built as follows:  the rows correspond to the detailed classification of receipts, expenditure and benefits,  the columns correspond to the schemes listed in the list of schemes table (one column per scheme plus one column for the total of all the schemes),  if a new scheme is to be added, this is to be done by adding a new column to the table. 1.2.2. Data to be transmitted Data in national currency must be provided for each year at the level of the elementary item; most detailed data must be provided scheme by scheme (the aggregates are automatically calculated by formulae). 1.2.3. Reference Manual The detailed classification to be used for providing data is laid down in Appendix 1 to the ESSPROS Manual produced by the European Commission in cooperation with Member States. 1.3. Qualitative information by schemes and detailed benefits The ESSPROS questionnaire for qualitative information covers of the fields specified in Appendix 2 to the ESSPROS Manual produced by the European Commission in cooperation with Member States. 1.3.1. Organisation of data Data must refer to one of the calendar years for which information is to be transmitted (in accordance with Annex I of Regulation (EC) No 458/2007 on the European system of integrated social protection statistics (ESSPROS)). The information consists of:  information relevant to all the schemes operating in the country,  specific information for each of the schemes separately. 1.3.2. Information to be transmitted Member States must provide or update qualitative information on each scheme and on each detailed benefit. 1.3.3. Reference Manual The detailed information to be transmitted is laid down in Appendix 2 of the ESSPROS Manual produced by the European Commission in cooperation with Member States. 2. APPROPRIATE FORMATS FOR TRANSMISSION AND RESULTS TO BE TRANSMITTED FOR THE MODULE ON PENSION BENEFICIARIES The ESSPROS questionnaire on pension beneficiaries is a standard table. 2.1. Organisation of data Data must refer to one of the calendar years for which information is to be transmitted (in accordance with Annex I of Regulation (EC) No 458/2007 on the European system of integrated social protection statistics (ESSPROS)). The standard table for yearly data is built as follows:  the rows correspond to the pension beneficiaries categories based on the classification in Appendix 3 of the ESSPROS Manual produced by the European Commission in cooperation with Member States,  the columns correspond to schemes for which there is at least one beneficiaries category. 2.2. Data to be transmitted Data on beneficiaries must be provided for each year. Questionnaire The questionnaire is a table to be filled in only for those benefits on which there is expenditure in the country concerned. If a new scheme is started up, it may be added, maintaining the same format. The data collection sheet is specific by country and/or by year. Reference date The collection of stock data for year N refers to the number of beneficiaries at the end of the calendar year. Data on gender Data on beneficiaries are to be broken down by gender. These data are compulsory only for the total of all schemes level. ANNEX II CRITERIA FOR MEASURING QUALITY 1. CRITERIA FOR MEASURING QUALITY FOR THE ESSPROS CORE SYSTEM 1.1. Accuracy and reliability 1.1.1. For quantitative data 1.1.1.1. Coverage of data sources Member States must provide information concerning:  the types of sources used: registers or other administrative sources, surveys, estimates, etc.,  reports on problems (including delays) which lead to estimation of data,  the schemes covered by the different types of sources,  where appropriate, the benefits concerned by the different types of source (if cross-sources are used, e.g. labour cost surveys). 1.1.1.2. Methodologies and assumptions used in the estimates Member States must provide information concerning:  the estimates for schemes on which no data are available,  the estimates for missing receipts, expenditure and detailed benefits: (a) if data are completely lacking; (b) if the breakdown for one benefit or group of benefits is missing (e.g. breakdown of one benefit into mean-tested and non-mean-tested benefit or breakdown of a cash benefit specific to one function into several detailed benefits). 1.1.1.3. Revision of statistics Member States must provide information concerning:  changes in the data sources used,  changes in the methods used for estimating data,  revisions of data due to conceptual adjustments (for example, adjustments of national accounts),  revisions of data due to availability of final statistics,  revisions of data due to quality review actions. 1.1.2. For qualitative information Not applicable. 1.2. Comparability 1.2.1. For quantitative data Geographical comparability To allow Eurostat to evaluate comparability between countries, Member States must provide information concerning:  degree of coverage in terms of schemes,  degree of coverage in terms of receipts, expenditure and detailed benefits,  cases of non-application of the ESSPROS methodology in the form of a comprehensive list. 1.2.2. For qualitative information Not applicable. 2. CRITERIA FOR MEASURING QUALITY FOR THE MODULE ON PENSION BENEFICIARIES 2.1. Accuracy and reliability 2.1.1. Coverage of data sources Member States must provide information concerning:  the types of source used: registers or other administrative sources, surveys, estimates, etc.,  reports on problems (including delays) which lead to estimation of data,  the schemes covered by the different types of source. 2.1.2. Methodologies and assumptions used in the treatment of double counting and in estimates Member States must provide information concerning:  the estimates for schemes on which no data are available,  the treatment of double counting: (a) for a pension category inside a single scheme, (b) between schemes (a pension category for all schemes), (c) between non-means-tested and means-tested pension categories, (d) between categories in aggregation. 2.1.3. Revision of statistics Member States must provide information concerning:  changes in the data sources used,  changes in the methods used for estimating data,  revisions of data due to availability of final statistics,  revisions of data due to quality review action. 2.2. Comparability Geographical comparability To allow Eurostat to evaluate comparability between countries, Member States must provide information concerning:  degree of coverage in terms of schemes,  degree of coverage in terms of beneficiaries,  cases of non-application of the ESSPROS methodology in the form of a comprehensive list. 3. TIMETABLE FOR THE PRODUCTION OF THE QUALITY REPORTS 3.1. For the core system The quality reports on the core system are annual. The report on year N must be transmitted to Eurostat by the end of September in year N+2. On this basis Eurostat will produce and disseminate a consolidated version of these reports by the end of December of year N+2. 3.2. For the pension beneficiaries module The quality reports on the module on pension beneficiaries are annual. The report on year N must be transmitted to Eurostat by the end of August in year N+2. On this basis Eurostat will produce and disseminate a consolidated version of these reports by the end of November of year N+2.